Citation Nr: 9902721	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the esophagogastric junction and the residuals of an aorto-
coronary bypass graft.  

2.  Entitlement to service connection for the residuals of a 
cholecystectomy.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1960.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a July 1997 rating decision of the RO.  

In January 1999, the Board learned that the veteran had died 
on April [redacted], 1998.  



FINDING OF FACT

The veteran is shown to have died on April [redacted], 1998, 
prior to final appellate consideration by the Board.  



CONCLUSION OF LAW

The ROs July 1997 rating decision denying the issues on 
appeal is vacated, and the appeal is dismissed.  Landicho v. 
Brown, 7 Vet. App. 42 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1997, the RO denied the veterans claims of service 
connection for adenocarcinoma of the esophagogastric junction 
and the residuals of an aorto-coronary bypass graft and for 
the residuals of a cholecystectomy.  The veteran filed a 
timely appeal.  

The veteran is shown to have died on April [redacted], 1998, 
during the pendency of the appeal to the Board.  The Board 
learned of the veterans death in January 1999.  

The United States Court of Veterans Appeals (Court) held in 
Landicho v. Brown, 7 Vet. App. 42, 44 (1994), that 
substitution of the appellant is not permissible in cases 
where the appellant is a veteran who dies while his appeal 
for disability compensation under Chapter 11 of title 38, 
U.S. Code, is pending.  The Court held that the appropriate 
remedy is to vacate any appealed Board decision, thus 
nullifying the underlying RO decision, and to dismiss the 
appeal.  Landicho, 7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veterans entitlements.  Id.  
Thus, the RO must vacate the July 1997 rating decision 
denying the issues on appeal.  



ORDER

The Regional Office is directed to vacate its July 1997 
rating decision, with regard to the denial of service 
connection for adenocarcinoma of the esophagogastric junction 
and the residuals of an aorto-coronary bypass graft and for 
the residuals of a cholecystectomy; the appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
